Title: From Abigail Smith Adams to John Quincy Adams, 26 August 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy August 26th 1815
				
				I closed a Letter to you last week, and sent it to Liverpool by the Juno Captain Emery—full of wailings for Lettersat that time we had not received a line since those brought to us by mr Smith, untill thursday the 23d of this month, when the Galen arrived. by her you Father received one of 19th June, and from each of my Grandsons I had the pleasure of hearing from under their own hand’sI do not wonder at their Swiss hankering—I know by experience their feelings—Novel and Strikeing as the scenes which present themselves are, they soon become familiar, and the heart sighs for some thing besides out of their own family circle; they feel no peculiar interest; and the social affections, have not any object to rest upon either of country or kindred.an other circumstance which must be peculiarly urksome, is the confinement which they must necessarily submit to in such a city as London. they cannot but compare it, with the liberty, and freedom which they enjoy’d in their own Country; where free as the mountain Roe, they rambled at pleasure. while I wish them to preserve & Cherish, that Love of Country, so dear to the Heart, I would have them glean from other climes, whatever of literature or science, may serve to make them, more usefull members of, society in their own.It is only by visiting the world, and marking the manners as they rise; that the mind can be enlarged, and local prejudics subdued.I must confess, that I felt not a little deprest and something disappointed, that I did not get a line, either from you or mrs Adams by a vessel direct from London. I know that you must have had perplexing and arduous avocations, yet the anxious desire I have to learn every thing respecting you, and the Family, led me think, that what was not in your power, might have been supplied, by your help mate.Last Evening I was much consoled by receiving from the department of state, your Letter of April 22d by mr Crawford, which is a continuation of the most wonderfull History, the world has witnessd, as you have been upon the spot, and beheld the events as they have occured. I should grieve to lose a single Letter. they are all filed and carefully preserved by me, and may serve some future Historian as authentic records taken without partiality, or hypocracy, which is still more essential—Where shall we look for such a History? even from those, who have written of their own times? Sullys occurs to me, as the least exceptionable of any which I have read.There has lately been printed by mr Stebbins of Boston, the continuation of Goldsmith History of England, by Revd Manly Wood—to which is prefixd, a summary of events from the Peace of Amiens, to that of Ghent, by a member of the Massachusetts Historical Society, your successor at Cambridge—but not in principle or practise.All the transactions of GB. are held up to the world, as specimins of sublime valour, and the effects of consumate wisdom, while the military achivements of our own commanders are scarcly worthy of Notice. the most heroic victories of our Naval commanders, are coldly past over; without an encomium. even  the triumpth of our Arms at N orleans, is faintly noticed, altho is was a victory more glorious to our Country, than that of Lords Wellington and Blucker over Napolean, when the object to be obtain’d, for which they contended, and the disparity of Numbers is taken into consideration.The Treaty of Peace, is not even, “damnd with faint praise” but as he could not avoid taking some notice of the universal joy exprest by all parties, he notices it in this manner.“Civic processions, Religious Services, and Social congratulation; and festivities seemd for a while to produce a happy oblivion, of the origin, and character of the contest; the sufferings the reproach; the Guilt, and the burdens, it has occasiond; and the total failure, of every one of its avowed purposes”Such is the American History of a contest, which has coverd the Nation with glory, and with honour and with reputation, even in the Eyes of our Enemies—in vain do you look for the Names of  Decatur Bainbridge Jones Perry; or a single Naval exploit, save that of Rogers over the little Belt, which is mentiond to show the disparity of force—and this History of Goldsmith with this Rider, is to be read in our schools and seminaries of learning to instruct our youth,!! May it prove a witherd fig tree—August 30th 1815Since I began this Letter your Number 74 from England has reachd me, July 17th, My May and June Letters not yet received—you see I calculate upon my monthly allowance—this Letter gave me more pleasure than any which I have received for a long time, as it informd me, that you were all once more together as a family, and that you were only a Months distance from me. this Letter in all its parts is very interesting to me. the sentiments are congenial with my own. that you have embarrassments both of a public and private nature I know very well. the addition to your Family must add to your care and anxiety; I can judge in some measure from the weight of responsibility which it has taken from me. Ten thousand applications to you for releif, of your own Countrymen is not one of the least burdens you will have to encounteryour Letters which you committed to mr Dexter were faithfully deliverd from him, inserting his own name, as having received and forwarded them. he has been  a strange child. I hope his adventures and his sufferings will bring him to his right senses.you have difficult, and perplexing questions to settle, out of which, if not adjusted, a new war will spring. America sensible of her own weight, skill and resources will not again be trampled upon, as formerly. She has not such a mill stone of debt to sink her as GB. a few years of Peace will wipe it all out. the Revenue of the single state of Newyork since the peace in April May and June; amounted to three Million, nine hundred thousand dollars—I pray you when ever I send for any article that you would accompany it, with a Bill of the Cost, or I shall not sendyour Brother who has a pretty family of Children, desires to be rememberd to you, and will write if he can by this opportunity. he is often absent at courts when I am writing, and does not know soon enough of opportunities. I shall give directions to Harriet Welch to collect for me, all the pamphlets which have been written upon the late Religious controversay, and give them to the Rev’d mr Cary for you, who is going out in the New packet Captain Bronson for Liverpool—he wishes for a Letter to you. he is going I fear after Buckmister and Abbot—Mrs Cary goes out with him. She is was an Atkinson—and may need consolation. no one expects her husband to live out half the voyage—I have only Room left to say, ever the same in Love and affection
				
					A A
				
				
			